ARK.]             NEW EMPIRE LIFE v. BOWLING                    1051




         NEW EMPIRE LIFE INSURANCE COMPANY V.
                          FRED BOWLING

5-4129                                  411 S. W. 2d 863
             Opinion delivPred February 20, 1967
                  [Rehearing denied March 27. 1967.]
1.   INSURANCE—ACTION ON POLICIES—QUESTIONS FOR JURY.—Con-
     tendon that insurer was entitled to a directed verdict under
     Missouri law because insured's death was not effected by ac-
     cidental means held without merit where the jury could have
     concluded that loss of control of vehicle was attributable to
     accident rather than intention, and plaintiff's proof showed in-
     sured's death to be a violent one.
     INSURANCE—ACTIONS ON POLICIES—WHAT LAW GovERNs.—Action
     on an insuranee policy issued by a Missouri corporation was
     properly maintainable in Arkansas where insured resided when
     the policy was issued, which is an adequate basis for application
     of Arkansas law allowing penalty and attorney's fee.
3.   INSURANCE—COSTS & ATTORNEY'S FEES—REVIEW.—Judgrnent mod-
     ified on cross appeal to include 12% penalty and attorney's fee
     of $1,500.
    Appeal from Conway Circuit Court, Wiley IV. Bean.
Judge ; modified and affirmc-d.
    Gordon & Gordon, for appellant.
    George J. (Join:Nano, for appellee,
 1052         NEW EMPIRE LIFE V. BOWLING               [241
     GEORGE ROSE SMITH, Justice. This is an action
brought by the appellee to recover the $5,000 death ben-
efit payable under a policy insuring his son, Jerry
Bowling, against injury or death "resulting directly
and independently of all other causes from bodily in-
jury . . . effected solely through accidental means." At
the trial the jury's verdict was for the plaintiff in the
full amount of the policy. The insurer contends that it
was entitled to a directed verdict for the reason that
under Missouri law, which the trial court found to be
controlling, the insured's death was not effected by ac-
cidental means.
     In January, 1964, the elder Bowling, a resident of
Arkansas, received by mail an advertisement of an ac-
cident policy issued by the appellant, a Missouri corpo-
ration. Bowling applied for a policy upon his nineteen-
year-old son Jerry, sending the application and premium
to the insurer's principal office in Missouri. The com-
pany issued the policy and delivered it by depositing
it in the mails in Missouri. In the past we have held that
in such circumstances the policy is to be governed by
the law of Missouri. State ]Jlutual Fire Ins. Assn. v.
Brinkley Stave & Heading Co., 61 Ark. 1, 31 S. W. 157,
29 L. R. A. 712, 54 Am. St. Rep. 191 (1895).
     In November, 1964„Terry was living in Arkansas
hut was working in Oklahoma. On Noventher 23 he and
a companion, Donnie Nixon,.spent most of the day rid-
ing around in or near Keota, Oklahoma. They stopped
several times to drink beer at taverns. The evidence in-
dicates that at about ten o'clock that night Jerry was
driving their ear at great speed on a highway near Ke-
ota. Donnie was asleep. Jerry lost control of the car,
which skidded on and off the highway for about 450 feet
before plunging into a gravel pit filled with water. Don-
the managed to escape, but Jerry was drownod.
    Was Jerry's death effected through accidental
means? In Missouri the leading case upon this issue was
originally that of Caldwell v. Travelers' Ins. Co., 305
Mo. 619, 267 S. W. 907, 39 A. L. R. 56 (1924). There the
ARK.]        NEW EMPIRE LIFE 2 1 . BOWLING            1053
court made a choice between two lines of authority,
which it s immarized in these words:
   " There are two clearly defined lines of eases on this
   question. One holds that, where an unusual or un-
   expected result occurs by reason of the doing by in-
   sured of an intentional act, where no mischance,
   slip, or mishap occurs in doing the act itself, the
   ensuing injury or death is not caused through acci-
   dental means; that it must appear that the means
   used was accidental, and it is not enough that the
   result may be unusual, unexpected, or unforeseen.
    'The other line of cases holds that, where injury
    or death is the unusual, unexpected, ,■r unforeseen
    result of an intentional act, such injury or death is
    by accidental means, even though there is no proof
    of mishap, slip, or anything out of the ordinary in
    the act or event which caused such injur y or death.' '
    After reviewing the authorities at great length the
court elected in the Caldwell case to adopt the first of
the two rules, by wbieb there must be some accidental
element in the doing of the intentional act that causes
the injury or death. It is accordingly argued in the ca.,Ae
at bar that the insurance company is not liable, because
Jerry Bowling intentionally drank beer to the point of
intoxication and in that condition intentionally drove at
a speed estimated by a highway patrolman to have been
between 90 and 100 miles an hour. Under those circum-
stances, counsel say, Bowling's death cannot be regard-
ed as unforeseeable or unexpectable.

     We must reject this argument, for either of two rea-
sons. First, Donnie Nixon testified that Jerry was not
drunk that night. If the jury accepted that testimony it
would follow that Jerr y 's death was the result of his
losing control of the ear while driving at an excessive
speod. Unquestionably the jury could have concluded
that the loss of control was itself attributable to ac-
cident rather than to intention. Secondly, the more
1054         NEW EMPIRE LIFE V. BOWLING                [241
cent Missouri eases hold that when the plaintiff 's proof
shows that the insured's death was violent, as it was in
the ease at bar, there is a prima facie ease for submis-
sion to the jury. King v. New Empire Ins. Co., Mo. App,,
364 S. W. 2d 40 (1962) ; Ward v. Penn Mutual Life Ins.
Co., Mo. App., 352 S. W. 2d 413 (1961).

      Since the judgment must be affirmed even under
the law of Missouri, we do not reach the question wheth-
er the more liberal rule of substantive law that prevails
in Arkansas ought to govern in a case such as this one.
In recent years many principles in the field of conflict of
laws have undergone re-examination—a process that is
still in progress. Courts are taking a second look at the
older inflexible approach by which in certain fact situa-
tions the law of a particular jurisdiction is to be wood-
enly applied, even though there may be a sound basis
in _public policy or_ simply_ in=common=sense=for=prefer-
ring the law of some other jurisdiction. We touched upon
this point in MeGimty v. Ballentine Produce, 241 Ark.
533, 408 S. W. 2d 891 (1966), but there, as here, we did
not find it necessary to take a stand in the matter.
      With respect to the narrow issue involved in the
case at hand we may appropriately say that there are
good reasons for construing a contract of life insurance
by the law of tbe state where the insured was living
when the policy was issued. See Restatement of Con-
flict of Laws (2d), 6th Tentative Di aft, ,5 346h ; Zogg
v. Penn Mutual Life Ins. Co., 2d Cir., 276 F. 2d 861
(1960) ; Peterson V. Warren, 31 Wis. 2d 547, 143 N. W.
2d 560 (1966). Should the issue be squarely presented
we shall feel free to review the wisdom of our earlier de-
cisions.
      There is a second question to be decided. The plain-
tiff asked in the court below that he be allowed the pen-
alty and attorney's fee authorized by our statute. Ark.
Stat. Ann. 66-3238 (Repl. 1966). The trial court re-
jected the request, holding that the Missouri statute
upon that aspect of the case was controlling and that
the plaintiff had not shown that the insurer's delay was
ARK.]                                               1055
"vexatious," as the law of Missouri requires it to be.
This was error. The question is essentially a procedural
one, to be governed by the law of the forum. Aetna Gas.
& Surety Go. v. Simpson, 22S Ark. 157, 306 S. W. 2d 117
(1957). It is true that we said in that ease that "the
policy matured in Arkansas and the action is brought
in Arkansas." Even though the policy now before us
might be said to have matured in Oklahoma, where Jer-
ry Bowling met his death, the action is properly main-
tainable in Arkansas, where the plaintiff resides. We
consider this to be an adequate basis for the applica-
tion of our statute. The judgment will be modified on
the cross-appeal to include a 12% penalty and an attor-
ney's fee of $1,500.
     Modified and affirmed.